DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 12/04/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al. (DE 102014218079, see IDS dated 11/16/18 and attached Machine Translation).
Considering Claim 1, Schulze discloses a diagnostic system (diagnostic cell system combined with heat and power application 12 and fuel cell 14 [0023, Figure 1]) for determining a quality of a cathode gas in a fuel cell system (reactive layer is subjected to gas [0011, 0010] to evaluate for malfunction and parasitic substances [0010, 0015, 0045], gas acts on cathode [0032] and is same cathode gas in fuel cell 
a diagnostic fuel cell (diagnostic cell 10 is a diagnostic fuel cell [0026]) having a cathode side (sensitive layer 20 corresponds to cathode 26 [0026]) and an anode side (sensitive layer 18 corresponds to anode 24 [0026]), the diagnostic fuel cell connectable on the cathode side with a cathode supply line of the fuel cell system that supplies the cathode gas (openings 36 and connecting pieces 34 connect the diagnostic fuel cell 10 and fuel cell 14 and provide cathode fluid communication and supply between sensitive layer 20 of diagnostic fuel cell 10 and cathode 26 of fuel cell 14 [Figure 1, 0027, 0028]) and on the anode side with an anode supply line of the fuel cell system that supplies an anode gas (openings 36 and connecting pieces 34 connect the diagnostic fuel cell 10 and fuel cell 14 and provide anode fluid communication and supply between sensitive layer 18 of diagnostic fuel cell 10 and anode 24 of fuel cell 14 [Figure 1, 0027, 0028]); and 
a detection unit which is configured to detect a measured value of the diagnostic fuel cell when in operation with the cathode gas provided via the cathode supply line and with the anode gas provided via the anode supply line (control unit 52 connected to sensors on sensitive layers [0043], physical measurements and properties are detected [0015, 0045] during operation and connection [0042, 0045]). 
	Considering Claim 6, Schulze discloses a fuel cell system (diagnostic cell system combined with heat and power application 12 and fuel cell 14 [0023, Figure 1]) comprising:
a fuel cell stack (heat and power application has a fuel cell stack in an example [0005]); and 
a diagnostic system (diagnostic cell system [0023, Figure 1]) connected to a cathode supply line that supplies a cathode gas (openings 36 and connecting pieces 34 connect the diagnostic fuel cell 10 and fuel cell 14 and provide cathode fluid communication and supply between sensitive layer 20 of diagnostic fuel cell 10 and cathode 26 of fuel cell 14 [Figure 1, 0027, 0028]) and an anode supply line that supplies an anode gas (openings 36 and connecting pieces 34 connect the diagnostic fuel cell 10 and fuel cell 14 and provide anode fluid communication and supply between sensitive layer 18 of diagnostic fuel cell 10 and anode 24 of fuel cell 14 [Figure 1, 0027, 0028]); 
wherein the diagnostic system includes a diagnostic fuel cell (diagnostic cell 10 is a diagnostic fuel cell [0026]) having a cathode side (sensitive layer 20 corresponds to cathode 26 [0026]) and an . 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (DE 102014218079, see IDS dated 11/16/18 and attached Machine Translation) and further in view of Imanishi et al. (PGPub 2010/0248055).
Considering Claims 2 and 3, Schulze discloses that the control unit 52 connected to sensors on sensitive layers [0043], wherein physical measurements and properties are detected such as voltage and electricity [0015, 0045] to evaluate for malfunction and parasitic substances [0010, 0015, 0045]. External methods may be used to record electrical properties [0043] .However, Schulze is silent to a comparator unit configured to detect a deviation between the measure value detected by the detection unit and a nominal value stored in a memory, and to the control unit comprising a voltmeter. 
Imanishi discloses a fuel cell system comprising plural fuel cells [Abstract]. The fuel cell system comprises a voltage sensor (voltmeter) and a cell monitor for measuring output voltage [0040, 0041]. A control computation section calculates a voltage deviation [0020, 0052] using lowest-cell-voltage acceptable values stored in the memory of the controller [0052]. This provides a configuration that enables a fuel cell system-request current to be securely limited in any operation status while the supply current is made rapidly responsive when the current is limited, and wherein the supply current is stably converged when the current is restored [0012]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the diagnostic fuel cell of Schulze with the control computation section and voltmeter of Imanishi in order to provide a configuration that enables a fuel cell system-request current to be securely limited in any operation status while the supply current is made rapidly responsive when the current is limited, and wherein the supply current is stably converged when the current is restored [0012]. 
Considering Claims 7 and 8, Schulze discloses that the control unit 52 connected to sensors on sensitive layers [0043], wherein physical measurements and properties are detected such as voltage and electricity [0015, 0045] to evaluate for malfunction and parasitic substances [0010, 0015, 0045]. External methods may be used to record electrical properties [0043] .However, Schulze is silent to a comparator unit configured to detect a deviation between the measure value detected by the detection unit and a nominal value stored in a memory, and to the control unit comprising a voltmeter. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the diagnostic fuel cell of Schulze with the control computation section and voltmeter of Imanishi in order to provide a configuration that enables a fuel cell system-request current to be securely limited in any operation status while the supply current is made rapidly responsive when the current is limited, and wherein the supply current is stably converged when the current is restored [0012]. 
Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (DE 102014218079, see IDS dated 11/16/18 and attached Machine Translation) and further in view of Kanbera (JP 2005-332702 (see attached Machine Translation)).
	Considering Claims 4 and 5, Schulze discloses that the sensitive layers are evaluated for reaction to voltage [0015]. Sensors are placed on the sensitive layer to be queried by the control unit 52, and external methods may be used to record electrical properties [0043]. However, Schulze is silent to a voltage source that impresses a periodically increasing and decreasing voltage on an electrode of the diagnostic fuel cell that is designed to impress a delta voltage on the electrode. 
	Kanbera discloses a fuel cell diagnostic device [Abstract, 0001]. A converter periodically raises and lowers the voltage of each of the cells, and thus the corresponding electrodes for electrode measurements [0004, 0018, 0021, 0028], and the voltage change (delta voltage) of each cell and electrode is measured [0004, 0021, 0028]. This provides resistance measurements and detection of whether abnormalities or failures have occurred in the electrodes [0004, 0021] with improved accuracy [0037] to prevent electrode and fuel cell performance deterioration [0036]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the diagnostic fuel cell of Schulze with the diagnostic device of Kanbera (including periodic converter) in order to provide resistance measurements and detection of whether abnormalities or failures have occurred in the electrodes [0004, 0021] with improved accuracy [0037] to prevent electrode and fuel cell performance deterioration [0036].	 
Considering Claims 9 and 10, Schulze discloses that the sensitive layers are evaluated for reaction to voltage [0015]. Sensors are placed on the sensitive layer to be queried by the control unit 52, and external methods may be used to record electrical properties [0043]. However, Schulze is silent to a voltage source that impresses a periodically increasing and decreasing voltage on an electrode of the diagnostic fuel cell that is designed to impress a delta voltage on the electrode. 
	Kanbera discloses a fuel cell diagnostic device [Abstract, 0001]. A converter periodically raises and lowers the voltage of each of the cells, and thus the corresponding electrodes for electrode measurements [0004, 0018, 0021, 0028], and the voltage change (delta voltage) of each cell and electrode is measured [0004, 0021, 0028]. This provides resistance measurements and detection of whether abnormalities or failures have occurred in the electrodes [0004, 0021] with improved accuracy [0037] to prevent electrode and fuel cell performance deterioration [0036]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the diagnostic fuel cell of Schulze with the diagnostic device of Kanbera (including periodic converter) in order to provide resistance measurements and detection of whether abnormalities or failures have occurred in the electrodes [0004, 0021] with improved accuracy [0037] to prevent electrode and fuel cell performance deterioration [0036].
	
Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner